DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves (US 5807268 A – previously cited).

For claim 1, Reeves teaches  A vibration detection apparatus [entire disclosure – see most preferably Figs. 10-11] comprising: 
a body [104] including an internal space [103] formed therein; [Fig. 11]; 
 a vibration sensor [89-95] formed on the body and configured to sense vibration from a measuring object; [col. 7]; 
 and a signal line [108, 110, 98] connected to the vibration sensor to output a senor signal obtained by the vibration sensor to an external device, [conditioning circuit of Fig.1, col. 4 ll. 35-45, ll. 55-65 — as for embodiment of Figs. 10-11], 
the internal space is formed between the vibration sensor and a surface of the body opposite from the vibration sensor, [103 formed by top of 93 and interior surface of 104 opposite top of 93 — such as surface containing 97], 
and wherein the signal line is embedded within the body [108 embedded into 104 through 98 as shown in Fig. 11 and then similarly 110 would be embedded into 104 via 96 (not shown due to break in Fig. 11] without being exposed to the internal space [Fig. 11 showing 108 and 110 outside of 103] and is electrically connected to the external device.  [conditioning circuit of Fig.1, col. 4 ll. 35-45, ll. 55-65 — as for embodiment of Figs. 10-11]. 

For claim 2, Reeves teaches  The vibration detection apparatus of claim 1, wherein the vibration sensor is a PVDF sensor. [central principle of entire disclosure — see col. 2 and col. 7 l. 40 et seq.] 

	For claim 3, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
	a connector [96, 98] formed on the body to connect electrically the signal line to the external device. [col. 7 ll. 15-40 (as for external device similar to conditioning circuit shown in Fig. 1)]. 

	For claim 4, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
[100] formed on a periphery of a surface on which the vibration sensor is formed, [Fig. 11] wherein the fixing member attaches the vibration detection apparatus to the measuring object. [e.g., as per col. 4 ll. 45-55 for embodiment of Fig. 11]. 

	For claim 5, Reeves teaches  The vibration detection apparatus of claim 4, wherein the fixing member is an adhesive tape formed along an outer surface of the vibration sensor. [col. 4 ll. 45-55]. 

	For claim 6, Reeves teaches  The vibration detection apparatus of claim 4, wherein the fixing member [100] is formed along an outer side [outer of 94] of the vibration sensor, [Fig. 11], and includes a support fixture extended outside of the body by a predetermined length in a direction parallel to the surface on which the vibration sensor is formed. [Fig. 11 shows 100 supported on 94 (or an innermost layer of 100 supporting the rest of 100) and is in a parallel plane to structure of 88-95 and 102]. 

	For claim 7, Reeves teaches  The vibration detection apparatus of claim 1, wherein the internal space of the body is in a vacuum state or is filled with at least one of air [103 is air per col. 7 ll. 35-40], liquid and gel, thereby allowing internal pressure to be adjustable and the vibration to be filtered in desired frequencies.  [103 is air per col. 7 ll. 35-40 and thereby constitutes a form of adjustable internal pressure and signal filtration (i.e., because the element of air is present as claimed,  the result as claimed is thereby achieved).]

For claim 8, Reeves teaches  The vibration detection apparatus of claim 1, wherein a rigidity of the body is determined based on a shape or rigidity of the measuring object and to prevent interference from vibration that is other than the vibration of the measuring object.  [explicit discussion of stiffening (rigidity control) via 104 for background isolation per col. 7 ll. 30-40]. 

	For claim 9, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
	a covering [102] member that partially covers a central portion of a surface of the vibration sensor [Fig. 11] that contacts the measuring object, to allow the vibration from the measuring object to be amplified by the covering member.  [102 for maintaining tension per col. 7 ll. 15-25 (i.e., for proper vibrational amplification)]. 

	For claim 10, Reeves teaches  The vibration detection apparatus of claim 9, wherein an amplification of the vibration is varied based on a thickness or rigidity of the covering member. [102 is formed of an adhesive material of a given thickness and rigidity which thereby forms a conditional tension level (and thereby amplification00), per col. 7 ll. 20-25, of the vibration produced by layers 88-95 (the sensor)  — where because the claimed material is present, the result is thereby achieved]. 

	For claim 11, Reeves teaches  The vibration detection apparatus of claim 9, further comprising: 
[distal portion of 104 and 88 acts jointly as an elastic element (88 acting in the elastic capacity e.g., per col. 3 ll. 20-45)] located between the vibration sensor and a bottom of the body in the internal space of the body to support the vibration sensor, [88 supports 90, 94-95] adjust a frequency band that is detectable, [distal portion of 104 (such as the distal half of each left and right sides of 104 forming space 103) imparts rigidity and background suppression per col. 7 ll. 30-40] and protect the vibration sensor from impacts. [104 protects three of four sides of 89-95 from impact/contact]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Carim (US 20070113654 A1 – previously cited).

	For claim 13, Reeves teaches  The vibration detection apparatus of claim 9, further comprising: 
	an elastic element [distal portion of 104 and 88 acts jointly as an elastic element (88 acting in the elastic capacity e.g., per col. 3 ll. 20-45)] located between the vibration sensor and a bottom of the body in the internal space of the body, [Fig. 11]. 

For claim 13, Reeves fails to teach a weight sensor. Carim teaches a vibration detection apparatus [10] including a weight sensor [11] located inside a body.  [See Figs. 1-7 where transducer 11 is loaded via mass 19 detailed throughout ¶¶49-76 and thereby transducer 11 can be understood (under BRI) to be a “weight sensor” in that it senses and accounts for mass 19 (i.e., the weight thereof)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus (i.e., the elastic element located within the body) of Reeves to incorporate the mass sensor of Carim (i.e., to be formed as a single component with the elastic element inside the body of Reeves) in order to improve the sensitivity and robustness of the vibration detection of the apparatus.  As motivated by  Carim ¶¶1-16. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Baumer (US 20040215094 A1).

	For claim 15, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
	an electrode [64] for bioelectrical signal measurement, wherein the electrode protrudes outside of the body. [per col. 6 ll. 30-35 electrodes 64 can be mounted upon / embedded within patch device (and thereby a form of “protrude outside the body”)]. 

Reeves fails to teach electrolyte gel.  Baumer teaches a vibration detection apparatus [Figs. 3 and 4B] having electrolyte gel [56] for an electrode component [50], [detailed in ¶¶20-21 and ¶27].  It would have been obvious to one of ordinary skill at the surface of the vibration sensor to the bottom of the internal space) in order to facilitate good electrical contact with the electrode in a conventional and typical manner for ECG monitoring.  As motivated by Baumer ¶27 and Reeves col. 6 ll. 30-35.  

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive.

Applicant argues that Reeves Figs. 1-3 fails to teach the claimed invention. Examiner notes that the current rejection now is primarily drawn to Figs. 10-11 of Reeves which explicitly teach signal lines not exposed to the internal space and embedded (via 96 and 98) in the body of the device. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791